MEMORANDUM **
Juan Madrigal-Alvarado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his motion to reopen deportation proceedings due to ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1105a. Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review a denial of a motion to reopen for an abuse of discretion and will reverse only if the denial is arbitrary, irrational, or contrary to law. Lin v. Ashcroft, 356 F.3d 1027, 1034 (9th Cir.2004). We review factual findings regarding the performance of counsel for substantial evidence. Id. at 1035. We deny the petition for review in part, and dismiss it in part.
The IJ’s denial of Madrigal’s motion to reopen was appropriate because substantial evidence supports the finding that Madrigal did not submit enough evidence to establish a prima facie ineffective assistance of counsel claim. See Azanor v. Ashcroft, 364 F.3d 1013, 1023 (9th Cir. 2004).
We lack jurisdiction to review Madrigal’s contention that he was defrauded *151by a notario because he did not exhaust his claim with the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.